Merrick, J.
1. This court have already decided that the cer- . tificate delivered by the examining magistrates to the jailer is all that is required to complete the debtor’s discharge. Green v. Wilbur, 10 Cush. 439.
2. The objection of the plaintiffs to the validity of the proceedings, by virtue of which the defendant was discharged from custody, that it nowhere appears in the record that the justices were disinterested and not related to either of the parties, is, in view of the provisions of law upon the subject, unimportant and immaterial. The statute has prescribed the form in which the justices, who administer the oath to poor debtors imprisoned for debt, shall make their certificate of that fact. The .certificate made by the justices in the present case was in exact conformity to that requisition, and may therefore well be held to be sufficient. The words of the statute are of plain import; and no. judicial construction should be allowed to vary or modify their obvious meaning. Rev. Sts. c. 98, § 10.

Judgment for the defendants.